Jade Art Group Announces Strong First Quarter 2008 Results · New Jade Distribution Initiative Provides Impressive Operating Results · Transfer of Woodcarving Business Generates $55 Million Gain from Discontinued Operations NEW YORK and JIANGXI, CHINA, May 12, 2008 - Jade Art Group Inc. (OTCBB: JADG) (the “Company”), a seller and distributor of raw jade sourced from the SheTai Jade mine in China, today announced its operating results for the quarter ending March 31, 2008.Jade Art began to distribute raw jade in this quarter; previously its operations consisted of the manufacturing and distribution of hand-carved and machine-carved wood products in China, which are now treated as discontinued operations. Revenue from continuing operations for the quarter ending March 31, 2008 was $10.7 million.The first jade sales were made at the end of January 2008 and there were no comparable sales during 2007. Shipments of raw jade during the quarter reached approximately 3,385 metric tons, with an average sales price equivalent to approximately $3,150 per metric ton.Net income from continuing operations for the first quarter was $6.0 million, or $0.03 per diluted share.There were no comparable operations in the prior year quarter.Net income from discontinued operations in the first quarter of 2008 was $55.4 million, or $0.23 per diluted share, compared to net income of $1.9 million, or $0.01 per diluted share in the same period for 2007.The large increase in net income from discontinued operations is attributable to the gain recognized from the transfer of Jade Art Group’s woodcarving business, which as previously announced was transferred on February 20, 2008 to Wulatequianqi XiKai Mining Co., Ltd. (“XiKai Mining”) as part of the consideration for XiKai Mining’s entering into a 50 year Exclusive Distribution Rights Agreement that provides Jade Art with 90% of the raw jade produced by XiKai Mining’s SheTai jade mine. Mr.
